TOWNSEND, District Judge
(orally). The articles in question are atomizers. They were assessed for duty under paragraphs 88, 89, and 90 of the tariff act of 1894 as “articles of glass, — cut or ornamented,” or “glass bottles.” The importer protests, claiming that they are dutiable, under paragraph 102 of said act, as manufactures of glass, or of which glass is the component material of chief value. Inasmuch as the earlier paragraphs of said act contain exhaustive provisions for specific articles of glass, and inasmuch as India rubber and metal are substantial essential elements in the construction of these completed articles whereof glass is the component material of chief value, I think they should have been classified under the specific provisions of paragraph 102, which was apparently inserted in order to provide a different rate of duty for a great variety of articles made in part of glass and in part of other materials. The decision of the board of general appraisers is reversed.